DETAILED ACTION
1.	This office action is for the examination of reissue application 16/161,028 filed on October 15, 2018 of U.S. Patent No. 8,564,422 (hereinafter “the '422 patent”) issued from application no. 12/796,450 (“the ‘450 application”), responsive to amendments and arguments filed on March 1, 2022 (“Response”) in response to the Non- Final Office action mailed on October 1, 2021.
	Claims 1-8, 10-11, 14-15 and 17-19 are pending.  Independent claims 1 and 14 and dependent claim 2, 5, 10, 11, 17, and 18 were amended and claims 9, 12, 13, 16, and 20 were cancelled in the amendments filed on June 12, 2019.  In the amendments filed on September 1, 2020, Applicant amended the specification as well as claims 1 and 14.  In the amendments filed on May 17, 2021, Applicant further amended the specification as well as claims 1 and 14.  No amendments were made in the Response.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘422 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments
Claim Interpretation Under 35 USC 112, 6th paragraph
5.	Applicant argues that the examiner’s interpretation of the means plus function limitation ‘motion detection device” to only covers camera-based motion detection device is incorrect because the specification discloses that “It can use infrared, sonar, or radar technology to detect oncoming vehicles.”  Applicant argues that sonar technology and radar technology is a direct substitute for the camera.  This argument is not persuasive because means plus function limitation only covers corresponding structures that are disclosed in the specification.  As disclosed in the specification, the motion detection system comprises a camera to detect images and a motion detection circuitry that analyzes images detected by camera to determine if an object is moving near the vehicle (c5:11-16).  There is no disclosure of any motion detection circuitry that analyzes detected radar or sonar signals to determine if an object is moving near the vehicle.  Applicant’s argument that sonar technology and radar technology is a direct substitute for the camera is not persuasive because a camera-based motion detection device requires a camera and a separate motion detection circuitry, not just a camera.  Motion detection circuitries for radar and sonar signals are not disclosed in the specification.

6.	Regarding the means plus function limitation “means to active an alarm,” Applicant argues that the presumption that the limitation invokes 35 USC 112, 6th paragraph is overcome based on affidavits by two experts in the industry, Micha Schwartz (the patent owner and a co-owner of West Boca Collision) and Tyler Roberts (an automotive mechanic employed by West Boca Collision).  
According to Micha Schwartz, “the limitation of a “means to activate an alarm” would be well understood to be any of the devices installed on a motor vehicle, including sensors, relay (in older vehicles), computer (in more contemporary vehicles), or any other suitable device based upon the monitored activity” (Schwartz Declaration, paragraph 6).  Mr. Schwartz further states that “I can state, unequivocally, I have reviewed the language in Claims 1 and 14 and the term “means to detect when a vehicle is placed in reverse gear” and “means to activate an alarm” are well understood as existing equipment or equipment that would be similar to existing equipment of a vehicle” (Schwartz Declaration, paragraph 7).  
Tyler Roberts testified that “The limitation of a “means to activate an alarm” would be well understood to be any of the devices installed on a motor vehicle, including sensors, relays (in older vehicles), computers (in more contemporary vehicles), or any other suitable device based upon the monitored activity” (Roberts Declaration, paragraph 9).  Mr. Roberts further states that “I can state, unequivocally, I have reviewed the language in Claims 1 and 14 and the term “means to detect when a vehicle is placed in reverse gear” and “means to activate an alarm” are well understood as existing equipment or equipment that would be similar to the existing equipment of any vehicle manufactured on or before October 19, 2008” (Roberts Declaration, paragraph 10).
Applicant’s arguments and submitted declarations have been fully considered, but they are not persuasive.  Statements in declarations by automobile repair mechanics regarding how the claim language “means to activate an alarm” would be understood by one of ordinary skill in the art are of no help in determining whether the presumption that the use of the term “means” invokes 35 USC 112, 6th paragraph is overcome.  Whether claim language invokes 35 USC 112, 6th paragraph is an exercise in claim construction and is therefore a question of law. Personalized Media Commc’ns, LLC v. Intl’l Trade Comm’n, 161 F.3d 696,702 (Fed. Cir. 1998).  An automobile mechanic’s opinion on the question of law is of not much value in interpreting claim language.
Applicant relies on TechSec, Inc. v. IBM Corp. to assert that if one skilled in the art can understand the means plus function language to cover any device installed on a motor vehicle that can perform the function 35 USC 112, 6th paragraph is not invoked.  This is a misunderstanding of Federal Circuit’s ruling in the case.  In TechSec, Federal Circuit held that the term “system memory means” did not invoke 35 USC 112, 6th paragraph because “system memory” is sufficient structure to perform the “storing data” function.  In contrast “means to activate an alarm” does not recite any structure to perform the function of activating an alarm.  In TecSec, Federal Circuit also held that the term “digital logic means” is not subject to 112, 6th paragraph because 1) the claims do not recite a function for the digital logic means to perform and 2) the term “digital logic” designates structure to skilled artisans – namely digital circuits that perform Boolean algebra and 3) the claim also recites that the digital logic means is comprised of structural elements, including a system memory and specific modules and subsystems.  In contrast, “means to activate an alarm” recites a function and does not recite any structure to perform the function of activating an alarm or comprise any structural elements.

7.	Applicant’s arguments regarding the means plus function limitation “means to detect when vehicle is in reverse gear” are not persuasive for the reasons discussed above in the discussion of the limitation “means to activate an alarm.”

Rejection Under 35 USC 251
8.	Applicant argues that the claims are not broadening and are all directed towards the invention as originally issued.  This argument is not persuasive because claims have been broadened to cover a system not disclosed in the specification.  Original claims are directed to a safety system based on camera-based motion detection devices only.  The specification only discloses a camera and a known motion detection circuitry that analyzes images detected by cameras to determine if an object is moving near a vehicle as structures that correspond to the means plus function limitation “motion detection device.”  Thus, even though the claims appear to have been narrowed, they were actually broadened to cover a system with motion detection devices based on sonar or radar technology.  Applicant’s argument regarding support for radar and sonar based motion detection devices in the originally issued claims is not persuasive because those claims are not supported by the specification as filed.  As discussed above, the specification discloses only camera-based motion analyses circuit that is capable of detecting motion. There’s no disclosure of any motion detection circuitry that can analyze radar or sonar signals to determine movement of objects detected using radar or sonar technology.

Rejections Under 35 USC 112
9.	Applicant’s arguments regarding written description support for sonar and radar based motion detection device is not persuasive for the reasons discussed above.

10.	Regarding the rejection of claims under 35 USC 112, for lack of disclosure of structures that correspond to the “motion detection device” that uses radar and sonar technology, as discussed above, the specification does not disclose any motion detection circuitry that can analyze radar or sonar signals to determine movement of objects.  Applicant is invited to point out where in the specification such circuits are disclosed.

11.	As to the other means plus function limitations “means to activate an alarm” and “means to detect when vehicle is placed in reverse gear,” Applicant’s arguments are not persuasive for the reasons discussed above in the Claim Interpretation section.

 	Claim Rejections Under 35 USC 103
12.	Applicant asserts that “Rao lacks any disclosure of a system which detects “vehicles approaching from a perpendicular direction within line of sight of the detection device.”  This is an incorrect assertion because Rao specifically teaches mounting sensors in the rear and both sides of the vehicle (c2:3-7, “While the rear of the vehicle is discussed, it is apparent to those skilled in the art that the rear and both sides of the vehicle may be equipped with identical vision based sensors, such as cameras, and are equally covered.”).  Applicant’s main argument is that the “camera being located on both sides does not disclose an arrangement where the cameras are side facing” and that Rao “fails to address the arrangement where the motion detection devices that are side facing.” See Response, p. 41.  The examiner notes that this argument is not supported by the disclosure in the specification of the ‘422 patent.  The ‘422 patent discloses “[t]he cameras are directly laterally on either side of the vehicle such that as the rear end of the vehicle backs out of the parking space into the traffic lane, the camera will display image of the traffic approaching either side of the vehicle” at c2:63-65.  There’s no disclosure of a side facing device other than a camera for displaying images of traffic approaching either side of the vehicle.  Although “side facing” makes sense for a camera to capture and display images, it is not that clear what “side facing” means for radar and sonar device that operate at frequencies outside of the operating frequency of cameras.  Thus, for the purposes of this examination the “side facing” limitation is interpreted as placement of detection devices that can detect motions on either side of a vehicle as it is not clear what it means for sonar or radar devices to be “facing” side ways.

13.	Applicant admits that Rao discloses cameras located on both sides, but asserts that there is no disclosure of side facing cameras.  The examiner disagrees.  While Applicant characterizes Rao’s teaching as focusing on a rear view, Rao explicitly teaches that “[w]hile the rear of a vehicle is discussed, it is apparent to those skilled in the art that a rear and both sides of the vehicle may be equipped with identical vision based sensors, such as cameras, and are equally covered.”   Although Rao does not explicitly state that cameras mounted on the sides of the vehicle are side facing, that is the natural orientation of cameras installed on the sides.  Rao discloses a separate camera mounted in the rear of the vehicle to cover the rear view.  Other than a mere assertion, Applicant does not offer any reasonable explanation as to why the side cameras would not be side facing, especially when there is a separate rear facing camera to cover the rear view.  This arrangement having three cameras proving rear view coverage makes no sense in Rao’s invention.  This arrangement would not cover blind spots on the sides of the vehicle.
	
Claim Interpretation - 35 USC § 112, 6th Paragraph
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

15.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

16.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a pair of motion detection devices … detects other vehicles approaching …” in claim 1.
The term device in “motion detection devices” is a generic place holder that does not connote a known structure that detects motion.  The claim limitation associated with the “motion detection devices” does not recite sufficient structures to perform the function of detecting motion.  Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted.

17.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

18.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“motion detection device” 
Functions: detect motion of other vehicles approaching the vehicle substantially perpendicular to the longitudinal length of the vehicle on either side of the vehicle when the device has a line of sight to the other vehicle
Structure: two side viewing cameras 11 mounted near the rear left and right side ends of the vehicle as shown in Figure 2, (see column 3, lines 50-60 or c3:50-60) and known motion detection circuitry that analyzes images detected by camera 11 to determine if an object is moving near the vehicle (c5:11-16).     

“means to activate an alarm”
Functions: activate an alarm when the other vehicle is detected to be approaching the vehicle from either side of the vehicle
Structure: not disclosed

“means to detect when vehicle is in reverse gear ”
Functions: 1) detect when the vehicle is placed in reverse gear; 2) automatically activate the side facing motion detection device when the vehicle is in reverse gear
Structure: not disclosed

Rejection under 35 U.S.C. 251
19.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as follows:
Examiners should review the reissue application to determine if: 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 

In Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765 (Fed. Cir. June 17, 2019) Federal Circuit stated, 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.”
(emphasis added).

20.	Claims 1-8, 10-11, 14-15, and 17-19 are rejected under 35 USC 251 for claiming subject matter that is not directed to the invention disclosed in the original patent.
	The specification of the original patent does not do more than merely suggest or indicate a pair of side facing motion detection devices employing one of sonar technology or radar technology.  While the original patent discloses cameras directed laterally on either side of a vehicle, there is no disclosure of any side facing motion detection devices that employs sonar or radar technology.  It does not appear from the face of the instrument that what is covered by reissue was intended to have been covered and secured by the original.  
Also, the original patent discloses a motion detection device that analyzes the image detected by cameras to determine if an object is moving near the vehicle, it does not disclose any motion detection devices that employs sonar or radar technology.  The specification does not disclose any motion detection device based on sonar or radar technology.  The only motion detection device disclosed in the specification is based on a camera.

Claim Rejections - 35 USC § 112
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 1-8, 10-11, 14-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

23. 	Independent claims 1 and 14 recite the limitation “a pair of side facing motion detection devices” that employs sonar or radar technology.  There’s no support for this limitation in the specification.  The specification discloses cameras directed laterally on either side of a vehicle.  However, there is no disclosure for any side facing motion detection devices that employs sonar or radar technology in the specification.

24.	Independent claims 1 and 14 recite the means plus function limitation “motion detection device” “wherein each of the side facing motion detection devices employs one of sonar technology or radar technology.”  As discussed above, the only disclosed structure in the specification is a camera based structure.  The specification does not disclose a camera based motion detection device that uses radar or sonar technology.

25.	Claims 4-8 recite the limitation “alarm is a lamp”.  Claim 18 recites “using a lamp”.  The specification does not disclose using a lamp with a motion detection device.  The only disclosed structure in the specification that corresponds to the motion detection device is the combination of two side mounted cameras and motion detection circuitry that analyzes images from the cameras.  Although the specification mentions a lamp being used with non-video detection systems such as sonar or radar detectors, they are not disclosed as motion detectors.  Sonars and radars are detection and ranging devices and the specification does not describe any circuitry or algorithm used with the radars and sonars to detect motion.


26.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

27.	Claims 1-8, 10-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
28.	Claims 1-8, 10-15, 17-19 recite the means plus function limitation “motion detection devices” that employs sonar or radar technology.  The specification does not disclose corresponding structures.  The only corresponding structure disclosed in the specification is a camera based motion detection device.

29.	Claims 1-8 and 10-11 recite the limitation “means to activate an alarm” and claims 2-8 and 11 recite the limitation “means to detect when vehicle is placed in reverse gear” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above.   However, the written description fails to disclose the corresponding structures, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the function.    Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
30.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

31.	Claims 1-8, 10-11, 14-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 7,772,991 (hereinafter “Rao”) in view of US Patent Application Publication No. 2006/0017807 (herein after “Lee”).

32.	With respect claim 1, Rao discloses a safety system for backing a vehicle out of a parking space (see Title), comprising: 
a pair of side facing motion detection devices mounted substantially at or near a rear end of a vehicle (column 1, line 66 – column 2, line 6 or c1:66 – c2:6, “system 10 is comprised of at least one, and preferably multiple vision based sensors 12, 14, such as cameras, which may be positioned on a host vehicle 16, such that they are in the rear 18 of the vehicle so that the rear portion an any blind spots are under surveillance. While the rear of a vehicle is discussed, it is apparent to those skilled in the art that the rear and both sides of the vehicle may be equipped with identical vision based sensors, such as cameras, and are equally covered”), the pair of side  facing motion detection device positioned such that when the rear end of the vehicle is backing into a traffic lane, either of the pair of side facing motion detection devices detects other vehicles approaching the vehicle substantially perpendicular to the longitudinal length of the vehicle on either side of the vehicle when either of the pair of side facing motion detection devices has a line of sight to the other vehicle (see Figure 2, the system detects approaching vehicles within rear view and blind spots under surveillance while the vehicle is in reverse gear, which includes vehicles approaching from a perpendicular direction within line of sight of the detection device); and 
the pair of side facing motion detection devices , further having means to activate an alarm when the other vehicle is detected to be approaching the vehicle from either side of the vehicle (c2:12-20. “read view mirror 11 and display panel 19 are electronically connected at connection 13 to ECU 22 so that a warning alert for detected moving objects within the field of vision that may pose a collision threat can be signaled through the display, rea view mirror and other suitable means”); 
whereby a vehicle driver is automatically warned about the other vehicle approaching from either side of the vehicle when the vehicle is backing out of the parking space such that the vehicle driver can avoid a collision with at least one other vehicle when backing out of the parking space by detecting side impact traffic not visible by direct observation by the driver (see Figure 2),

	Rao discloses that vision based sensors that can detect motion can be places in rear and both sides to cover any blind spots in the rear of the vehicle while the vehicle is in reverse gear. To the extent Rao does not explicitly disclose that the side sensors are mounted substantially at or near a rear end of a vehicle, it would have been obvious to one of ordinary skill in the art to mount the side sensors of Rao substantially at or near a rear end of the vehicle to be able to cover blind spots on either side of the vehicle near the rear of the vehicle that a rear sensor cannot cover, so that all blind spots are covered.
	However, Rao does not specifically disclose that each of the pair of side facing motion detection device employs one of sonar technology or radar technology.  On the other hand, Lee discloses that vehicle vision systems can greatly enhance night vision through various technologies such as infrared, radar, light sensitive devices, and ultrasound sensors (i.e., sonar) (Lee, paragraph 3; see also paragraph 7, “This particular configuration of the display is achieved via gathering visual information from image acquisition devices as well as distance determination from ultrasound and radar sensors integrated with vision system 100”).  It would have been obvious to one of ordinary skill in the art to use infrared or radar technologies in the vehicle vision system of Rao to enhance night vision capabilities as taught by Lee.

33.	With respect to claim 2, the system further comprises: 
a means to detect when the vehicle is placed in reverse gear and automatically activate the side facing motion detection device when the vehicle is in reverse gear (see Figure 2).
 
34.	With respect to claim 3, the alarm is an audible alarm (c3:61-c4:3).

35.	With respect to claim 4, the alarm is a lamp (c4:1).

36.	With respect to claim 5, the lamp located in the vehicle and within a driver's view (c2:12-17).

37.	With respect to claim 6, the alarm is a lamp located on a rear view mirror of the vehicle (c2:12-17).

38.	With respect to claim 7, the alarm is a lamp located on a side view mirror of the vehicle (c2:12-17).

39.	With respect to claim 8, the alarm is a lamp located on the left side view mirror of the vehicle and a second lamp located on the right side view mirror of the vehicle (c2:12-17).

40.	With respect to claim 10, the pair of side facing motion detection device is mounted on the rear end of the vehicle, and further having first and second motion detectors positioned such that, when the rear end of the vehicle is backing out of a parking space into a traffic lane, the first motion detector is positioned such that it detects objects in motion approaching the left side of the vehicle and the second motion detector is positioned such that it detects objects in motion approaching the right side of the vehicle (see rejection of claim 1 above). 

41.	With respect to claim 11, means to detect when the vehicle is placed in reverse gear and automatically activate the pair of side facing motion detection device when the vehicle is in reverse gear (see Figure 2).

42.	With respect to claim 14, Rao discloses a method of warning a driver when oncoming traffic is approaching a vehicle from either side of the vehicle when the vehicle is backing out of a parking space, including the steps of:
	monitoring for an oncoming moving object approaching from either side of the vehicle by positioning a motion detection device substantially at or near arear end of the vehicle such that when the rear end of the vehicle is backing into a traffic lane, the motion detection device detects an oncoming moving object approaching the vehicle in a direct collision course toward the side of the vehicle wherein oncoming object is moving in a direction that is substantially perpendicular to the longitudinal length of the vehicle on either side of the vehicle; and 
activating an alarm when the oncoming moving object is detected to be approaching the vehicle from either side of the vehicle; 
whereby a driver of the vehicle is automatically warned about the oncoming moving objects approaching from the side when the vehicle is backing out the parking space, such that the vehicle driver can avoid a collision with at least one other vehicle when backing out of the parking space by detecting side impact traffic not visible by direct observation by the driver,
wherein each of the side facing motion detection devices is one of sonar or radar detector.  (see rejection of claim 1 above).

43.	With respect to claim 15, the method includes the additional step of: 
automatically activating the motion detection device when the vehicle is placed in reverse gear (see Figure 2).

44.	With respect to claim 17 the method includes the additional step of: 
using an audible alarm to alert the driver when the oncoming moving object is detected approaching from either side of the vehicle (c3:61-c4:3).

45.	With respect to claim 18 Rao disclose using a lamp to alert the driver when the oncoming moving object is detected approaching from either side of the vehicle (c3:61-c4:3).

46.	With respect to claim 19, the method includes the additional step of: 
mounting side facing first and second motion detectors on the rear end of the vehicle such that when the vehicle is backing out of a parking space into a traffic lane, the first motion detector detects objects in motion approaching a left side of the vehicle and the second motion detector detects objects in motion approaching a right side of the vehicle (see rejection of claim 1 above).

Conclusion
47.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992